PER CURIAM.
The former wife appeals a non-final order vacating a previous order which had awarded her a temporary increase in child support pending a final determination on her petition for modification. We dismiss the appeal for lack of jurisdiction.
Although the trial judge characterized the order appealed from as a “final order,” it is clearly a non-final order because the petition for modification of child support is still pending and undisposed of, and all that the subject order did was to vacate the previous temporary award. As such, we do not find that the order falls within any of the categories listed in Florida Rule of *831Appellate Procedure 9.130. Especially, it does not fall within Rule 9.130(a)(3)(C)(iii) because it vacates a previous award without substituting an additional obligation therefor. See Shapiro v. Shapiro, 432 So.2d 739 (Fla. 4th DCA 1983).
APPEAL DISMISSED.
ORFINGER, COBB and SHARP, JJ., concur.